Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2015

                                      No. 04-15-00425-CV

               IN THE INTEREST OF D.M., A.M., A.M., J.M., AND J.M.M.,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02128
                          Honorable Laura Salinas, Judge Presiding



                                         ORDER

       This is an accelerated appeal from the trial court’s final order terminating appellant’s
parental rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. See In re RR, No. 04-03-00096-CV, 2003 WL 21157944
(Tex. App.—San Antonio, May 21, 2003, order) (holding that Anders procedures apply to
appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex.
App.—San Antonio, Sept. 10, 2003, no pet.) (mem. op.).

        When counsel “cannot, in good faith, advance any arguable grounds of error,” counsel’s
Anders brief must “contain a professional evaluation of the record demonstrating why, in effect,
there are no arguable grounds to be advanced.” High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. 1978). The brief must: refer the court to anything in the record that might arguably support
the appeal; discuss the evidence adduced at trial; supply the court with ready references to the
record; and supply the court with appropriate citations to legal authorities. Id., at 812-13. The
Anders brief must “demonstrate that counsel has conscientiously examined the record and
determined that the appeal is so frivolous that the appellant is not entitled to counsel on appeal.”
Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.).

        The brief filed by appointed counsel on behalf of appellant C.M. does not meet these
requirements. Specifically, the brief does not discuss the evidence adduced at trial and it does
not contain any legal analysis of anything in the record that might arguably support the appeal. In
sum, the brief does not contain a professional evaluation of the record and does not demonstrate
there are no arguable grounds for appeal.
       We therefore strike counsel’s Anders brief and order appellant’s brief redrawn. We order
the redrawn brief due October 2, 2015. We further order counsel to notify appellant that the
Anders brief has been stricken and there is no current deadline for filing a pro se brief.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court